DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the receipt" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US 2013/0197693 A1).
(A) Referring to claim 1, Kamen discloses A pill dispensing system, comprising (abstract of Kamen): 
a pill dispensing assembly that includes an enclosure that stores one or more pills, a dosing mechanism, a wireless communication interface, and a microcontroller that is connected to the dosing mechanism and the wireless communication interface, the microcontroller being configured to activate the dosing mechanism to dispense a pill from the enclosure in response to the receipt of a control signal via the wireless communication interface (Figures 1-3, para. 30, 31, 119-127, and 131-132 of Kamen; Note that a pill dispenser includes a housing, a pill-dispensing mechanism, a receptacle, a first pill-viewing camera, an identifying camera, one or more processors, and a storage medium. The pill dispenser 10 may alter the pill dispensing schedule to compensate for the medication not being taken (e.g., by adding "catch-up" doses or as modified remotely by a physician in response to a communicated alarm or noncompliance indication via a remote monitoring client, such as a smart phone.); and 
an application executing on a device, the application being configured to send the control signal to the microcontroller via the wireless communication interface in response to an interaction therewith by a user (para. 119, 120, 127, and 135 of Kamen; The touch screen 15 provides a visual interface for a user, such as a patient or caregiver, to interact with the pill dispenser 10.).  
(B) Referring to claim 2, Kamen discloses wherein the application is further configured to authenticate the user using one or more of biometric or credential-based checking prior to allowing the interaction (para. 49 and 159 of Kamen).  

(D) Referring to claim 8, Kamen discloses wherein the application is further configured to prohibit the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions (para. 128, 217, and 164 of Kamen).  
(E) Referring to claim 9, Kamen discloses wherein the application is configured to prohibit the sending of control signals to the pill dispensing assembly to dispense a pill responsive to at least one of: receiving physician instructions from a remotely-executing physician application; determining that too many pills have been dispensed within a specified time; or receiving a message that a prescription has changed in a manner that reduces a number of pills that should be taken (para. 127, 128 & 217 of Kamen).  
(F) Referring to claim 10, Kamen discloses A method performed by an application executing on a device, the method comprising (Fig. 3, abstract and para. 144 & 170 of Kamen): 
receiving user input from a user to activate a pill dispensing functionality of the application (para. 145 of Kamen); and
responsive to receiving the user input, sending a control signal to a wireless interface of a pill dispensing assembly, the control signal being configured to cause a microcontroller of the pill dispensing assembly to activate a dosing mechanism of the pill dispensing assembly to dispense a pill from an enclosure of the pill dispensing assembly (Figures 2 & 3, para. 119, 120, 144, 145, and 127 of Kamen; System 1 includes a pill dispenser 10 connected wirelessly to the monitoring client 2. The control system 33 receives various data from the one or more sensors 34 (e.g., the data may be user input) and can output data via the touch screen 15 and/or the speaker 29 to communicate to a user. The control system 33 instructs the pill-dispensing mechanism 35 to dispense one or more pills, e.g., in accordance with a pill dispensing schedule).  

(H) Referring to claim 12, Kamen discloses further comprising: providing a means for inputting an identifier of the pill dispensing assembly that is used to establish a wireless communication therewith (para. 171-175 of Kamen).  
(I) Referring to claim 17, Kamen discloses further comprising: prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions (para. 128, 217, and 164 of Kamen).  
(J) Referring to claim 18, Kamen discloses wherein prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to one or more conditions comprises prohibiting the sending of control signals to the pill dispensing assembly to dispense a pill responsive to at least one of: receiving physician instructions from a remotely-executing physician application; determining that too many pills have been dispensed within a specified time; or receiving a message that a prescription has changed in a manner that reduces a number of pills that should be taken (para. 127, 128, and 217 of Kamen).  
(K) Claim 19 differs from claim 10 by reciting: “A computer program product comprising a computer-readable memory having computer program logic recorded thereon that when executed by at least one processor causes the at least one processor to perform a method, the method comprising….” (para. 146-148 of Kamen).
	The remainder of claim 19 repeats the same limitations as claim 10, and is therefore rejected for the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0197693 A1) in view of Lake et al. (US 2016/0246943 A1).
(A) Referring to claim 4, Kamen does not disclose wherein the application is further configured to accept pain information from the user, the pain information being descriptive of pain being experienced by the user.  
	Lake discloses wherein the application is further configured to accept pain information from the user, the pain information being descriptive of pain being experienced by the user (para. 115, 247, 261, and 269 of Lake).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lake within Kamen.  The motivation for doing so would have been to monitor the efficacy of a dosage regimen (para. 2 of Lake).
(B) Referring to claim 5, Kamen does not disclose wherein the application is configured to accept at least some of the pain information from the user via an interactive survey and to send the at least some of the pain information accepted from the user via the interactive survey to a remote pain therapy monitoring service.  
	Lake discloses wherein the application is configured to accept at least some of the pain information from the user via an interactive survey and to send the at least some of the pain 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lake within Kamen.  The motivation for doing so would have been to monitor the efficacy of a dosage regimen (para. 2 of Lake).
(C) Referring to claim 6 Kamen discloses wherein the application is configured to send pill dispensing event information to a remote electronic medical record (EMR) system each time a pill is dispensed from the pill dispensing assembly, the pill dispensing event information comprising an identifier of the pill dispensing assembly, and a timestamp indicating a time at which a pill was dispensed (para. 213, 173, and 242 of Kamen). 
	Kamen does not disclose user-input pain information.  
	Lake discloses user-input pain information (para. 115 & 261 of Lake).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Lake within Kamen.  The motivation for doing so would have been to monitor the efficacy of a dosage regimen (para. 2 of Lake).
(D) Referring to claim 7, Kamen discloses wherein the application is configured to enable the user to transfer at least some of the pill dispensing event information or information derived therefrom from 
(E) Claims 13-16 and 20 repeat substantially similar limitations as claims 4-7, and are therefore rejected for the same reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686